Citation Nr: 0823892	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  04-03 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including based on herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to August 
1967.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a September 2002 RO decision.  The Board 
remanded the claim in June 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In August 2005, the veteran testified before a Veterans Law 
Judge who is no longer a member of the Board.  In May 2008, 
the veteran notified the Board that he wished to attend 
another hearing before a different Veterans Law Judge.  In 
view of the pending hearing request in this matter, the Board 
must remand the case to ensure that the veteran is afforded 
all due process of law.  

Accordingly, this case is remanded for the following 
development:

The RO should make the necessary arrangements 
to schedule the veteran for a Travel Board 
hearing at the RO.  The RO is also requested 
to inform the veteran of his hearing options, 
to include having a hearing before a member 
of the Board via video-conferencing. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




